Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Eric S. Replogle (Reg. No. 52,161) on March 24, 2021.

The application has been amended as follows: In the Claims: Claims 1-2, 24-25, and 31-32 have been amended.

Claim 1.	(Currently Amended) A non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method comprising:
displaying, via a first device, a user interface for a messaging application, wherein the user interface includes a messaging transcript with a list of one or more messages communicated between the first device and a second device;

parsing, by the first device, the text to identify a resource locator; 
retrieving, by the first device, metadata related to the resource locator from a remote device that stores the metadata related to the resource locator, wherein the metadata is not included in the message as received by the first device and the metadata includes an image representing the resource locator: and
after receiving the request to send the message and obtaining the metadata, displaying, by the first device, the image within the list of one or more messages communicated between the first device and the second device.    

Claim 2.	(Currently Amended) The medium as in claim 1, wherein the metadata includes one or more of: (a) (b) a button or link to play content associated with the resource locator; (c) a button or link to purchase content associated with the resource locator; or (d) a button or link to subscribe to content associated with the resource locator.

Claim 3.		(Previously Presented) 
Claims 4-5. 		(Canceled)
Claim 6. 		(Previously Presented) 
Claims 7-20. 		(Canceled)
Claims 21-23	.	(Previously Presented) 
Claim 24.    (Currently Amended) A method comprising:
displaying, via a first device, a user interface for a messaging application, wherein the user interface includes a messaging transcript with a list of one or more messages communicated between the first device and a second device;
receiving, by the first device, and in response to a command initiated by a user, a request to send a message to the second device, wherein the message includes text; 
parsing, by the first device, the text to identify a resource locator; 
retrieving, by the first device, metadata related to the resource locator from a remote device that stores the metadata related to the resource locator, wherein the metadata is not included in the message as received by the first device and the metadata includes an image representing the resource locator: and
after receiving the request to send the message and obtaining the metadata, displaying, by the first device, the image within the list of one or more messages communicated between the first device and the second device.    

Claim 25.    (Currently Amended) The method as in claim 24, wherein the metadata includes one or more of: (a) (b) a button or link to play content associated with the resource locator; (c) a button or link to purchase content associated with the resource locator; or (d) a button or link to subscribe to content associated with the resource locator.

Claims 26-30	.	(Previously Presented) 
Claim 31.    (Currently Amended) A device comprising: 
a processor; 
a memory coupled to the processor though a bus; and
a process executed from the memory by the processor causes the processor to 
display, by the device, a user interface for a messaging application, wherein the user interface includes a messaging transcript with a list of one or more messages communicated between the devices,
receive, by the device, and in response to a command initiated by a user, a request to send a message to the second device, wherein the message includes text,
parse the text to identify a resource locator from a remote device that stores the metadata related to the resource locator, 
receive metadata related to the resource locator, wherein the metadata is not included in the message as received by the 
after receiving the request to send the message and obtaining the metadata, display, by the of one or more messages communicated between the first device and the second device.    

Claim 32.    (Currently Amended) The device as in claim 31, wherein the metadata includes one or more of: (a) (b) a button or link to play content associated with the resource locator; (c) a button or link to purchase content associated with the resource 

Claims 33-40.   	(Previously Presented) 

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-3, 6, and 21-40 are allowable over the prior art of record. The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a method and a system and a program product to perform operations comprising: displaying a user interface for a messaging application, the user interface includes a messaging transcript with a list of one or more messages communicated between a first device and a second device; receiving a request to send a message includes text to the second device; parsing the text to identify a resource locator; retrieving metadata related to the resource locator from a remote device that stores the metadata related to the resource locator, the metadata is not included in the message as received by the first device and the metadata includes an image representing the resource locator; and after receiving the request to send the message and obtaining the metadata, displaying, by the first device, the image within the list of one or more messages communicated between the first device and the second device at set forth in the specification and independent claims 1, 24, and 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references.
a. 	Ye, U.S. Patent Application Publication No. 2016/0094509 A1.
b. 	Gross et al, U.S. Patent Application Publication No. 2012/0072835 A1. 
c.	Grossman et al, U.S. Patent No. 9,977,591 B2. 

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose Telephone Number is
(571) 272-3979. The examiner can normally be reached on Monday-Friday from 7:00
AM to 3:30 PM. Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number (571) 273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kamal Divecha, can be reached at (571) 272-5863.

/BHARAT BAROT/Primary Examiner, Art Unit 2453                 

                                                                                                                                                                                       March 24, 2021